Title: To John Adams from John Quincy Adams, 27 April 1794
From: Adams, John Quincy
To: Adams, John



Dear Sir
Boston April 27th. 1794

Mr: Ebenezer Dorr, and Mr: Edward Jones, merchants, of this Town, by this Post send a petition to Congress for leave, to send a small vessel in ballast to some port in Europe. It is a matter of great importance to them, that they should obtain their request. Mr: Dorr has bills of exchange drawn in France in his favour upon some person here, and they are protested. It becomes therefore of the utmost consequence to him, to give immediate notice to the drawers in Europe, and to take measures there to secure the property—Mr: Jones expects the arrival of a ship at Ostend, from India, with a very valuable cargo, which will require his presence there. Many other merchants are very desirous of an opportunity to write to their correspondents, and it seems obvious that the sudden and unexpected interruption of all communication to Europe, must leave the concerns of many of our merchants in such a situation, that as will expose them to very material injury, unless they have some opportunity to give directions to their agents relative to their affairs.
Mr: Dorr and Mr: Jones will forward with their petition some documents to authenticate the facts upon which they are induced to make this application. It is upon the expectation that the Embargo will be continued beyond the term of its present limitation, that they make this request; they are both merchants of the most respectable character, and Mr: Dorr, I believe is personally known to you. It is important to them, that a decision upon their petition should be had as early and as speedy as possibly, and at their desire, I have written this statement, to you, soliciting your attention to the subject, and requesting that if their petition should come before the Senate, you would please to promote their object, as far as you shall think it just and reasonable.
I am dear Sir, with unvarying respect and affection, your / Son

J. Q. Adams
P.S. Since writing the above Mr: Jones informs me, that he intends together with Mr: Dorr’s son to go on to Philadelphia with their petition; they will therefore wait on you and deliver this Letter to you in person. Mr Dorr the son, is a young gentleman of respectable character and amiable manners, with whom I have the pleasure of enjoying an agreeable acquaintance.
J. Q. A.

